The opinion and order of this court under date of April 20, 1920, in which this cause was "reversed and remanded with instructions," is withdrawn; and this cause will be reversed and remanded under authority of Louisville  Nashville Railroad *Page 581 
Co. v. Milton James, 204 Ala. 604, 86 So. 906, decided October 28, 1920.
As a result of the decision by the Supreme Court in the original appeal, the questions involved here have become moot, and therefore a decision thereof would be of no value. Caldwell v. Loveless, ante, p. 381, 85 So. 307.
Reversed and remanded.